UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA
                                                    UNSEALING ORDER
               -    V.   -
                                                    18 Cr . 663 (GBD)
RAMON MARTINEZ,

                   Defendant .

-- -   ----- -           ---- -     ----        X


          WHEREAS on June 4, 2018, Complaint 18 Mag. 4755 was filed

under seal;

          WHEREAS on March 18,          2019,   Information 18 Cr .     663 was

filed under seal ;

          WHEREAS on May 25, 2021, the Government requested, with

the defendant's consent, the unsealing of Complaint 18 Mag.                4755

and Information 18 Cr. 663;

          IT IS HEREBY ORDERED that that Complaint 18 Mag.                 4755

and Information 18 Cr . 663 be and hereby are unsealed.

Dated : New York, New York
                             2021
    MAY 2 5 2021 ,
                                    H            EB. DANIELS
                                                ATES DISTRICT JUDGE
